Exhibit 10.53

AMENDMENT NO. 4 TO CREDIT AGREEMENT

This AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of February 24, 2006 (this
“Amendment”), among JARDEN CORPORATION, a Delaware corporation (the “Borrower”)
and Canadian Imperial Bank of Commerce (“CIBC”), as Administrative Agent (as
defined below), on behalf of each Lender executing a Lender Consent (as defined
below), amends certain provisions of the CREDIT AGREEMENT, dated as of
January 24, 2005 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and the
L/C Issuers (each as defined therein) party thereto from time to time, CIBC, as
administrative agent for the Lenders and the L/C Issuers (in such capacity, and
as agent for the Secured Parties under the Collateral Documents, together with
its successors in such capacity, the “Administrative Agent”), CITICORP USA,
INC., as syndication agent for the Lenders and the L/C Issuers, and BANK OF
AMERICA, N.A., NATIONAL CITY BANK OF INDIANA and SUNTRUST BANK, as
co-documentation agents for the Lenders and L/C Issuers. Unless otherwise
specified herein, all capitalized terms used in this Amendment shall have the
meanings ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower desires to increase the amount of repurchases of its
common stock permitted under Section 7.07(h) (Restricted Payments) from
$60,000,000 to $186,000,000; and

WHEREAS, the Borrower desires to increase the amount of Indebtedness permitted
to be incurred under Factoring Arrangements; and

WHEREAS, the Borrower desires to modify the Total Leverage Ratio and Senior
Leverage Ratio covenants set forth in Section 7.13 (Financial Covenants); and

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the consent of the Required Lenders is required to effect the
amendments set forth herein;

WHEREAS, each Lender party to a Lender Consent (collectively constituting the
Required Lenders) (the “Consenting Lenders”) and the Administrative Agent agree,
subject to the limitations and conditions set forth herein, to amend or
otherwise modify the Credit Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1.    Certain Amendments to the Credit Agreement. As of the Effective
Date:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following definitions in such Section 1.01 in the appropriate
place to preserve the alphabetical order of the definitions in such Section 1.01
(and the following definitions shall replace in their entirety existing
definitions for the corresponding terms in such Section 1.01):

“Excess Cash Flow” means, with respect to the Borrower and its Subsidiaries for
any fiscal year, (i) Consolidated EBITDA for such period (including therein any
net gain or loss, as applicable, of an extraordinary nature otherwise excluded
from the calculation thereof in the definition of “Consolidated Net Income” and
excluding the pro forma historical results of operations of Persons acquired in
connection with Permitted Acquisitions prior to the date of the acquisition
thereof by the Borrower or its Subsidiaries), plus, without duplication,
(ii) the cash provided by changes in Consolidated Working Capital of the
Borrower during such period, as reflected on the Borrower’s statement of cash
flows, minus, without duplication, (iii) the cash used by changes in
Consolidated Working Capital of the Borrower during such period, as



--------------------------------------------------------------------------------

reflected on the Borrower’s statement of cash flows; (B) Capital Expenditures
for such period; (C) Consolidated Fixed Charges for such period; (D) cash
payments made during such period constituting all or part of any Prior
Acquisition Earn-Out or any Permitted Acquisition Earn-Out; (E) the amount of
any pension contributions paid in cash during such period; (F) the amount of any
Environmental Liabilities paid in cash during such period; (G) the amount of any
litigation settlement payments made in cash during such period; (H) in the case
of the 2005 and 2006 fiscal years of the Borrower, the amount of cash Permitted
Restructuring Charges during such period that are paid or accrued in an
aggregate amount not to exceed $45,000,000 in the aggregate for such periods;
(I) taxes paid in cash during such period, (J) the aggregate amount of any
optional prepayments made by the Borrower pursuant to Section 2.06 (Prepayments)
hereof during such period, the aggregate amount of any optional prepayments of
Local Term Loans made by each Local Borrower pursuant to the applicable Local
Credit Facility during such period, the aggregate amount of prepayments made in
connection with required reductions of the Aggregate Revolving Credit Commitment
during such period, the aggregate amount of mandatory prepayments of principal
of the Term Loan during such period and the aggregate amount of mandatory
prepayments of principal of the Local Term Loans during such period and (K) cash
used during such period to consummate a Permitted Acquisition to the extent not
financed with the proceeds of long-term Indebtedness, Equity Issuances or other
proceeds from a financing transaction that would not be included in Consolidated
EBITDA.

“Permitted Acquisition Earn-Out” means collectively, the obligation of the
Borrower or any of its Subsidiaries or Affiliates to (i) pay, after the initial
closing of any Permitted Acquisition, any amount in the form or nature of
post-closing contingent consideration (other than such contingent consideration
consisting of working capital adjustments, net asset adjustments and other
similar post-closing adjustments) to any seller under such Acquisition
transaction (or any of its assignees), pursuant to any provision of the
respective Permitted Acquisition Documents and/or (ii) pay to the seller in
respect of such Permitted Acquisition that portion of the purchase price thereof
retained by the Borrower or the applicable Subsidiary at the time of the initial
closing of such Permitted Acquisition which the Borrower or such Subsidiary is
required pursuant to the terms of the applicable Permitted Acquisition Documents
to pay to such seller in respect of such Permitted Acquisition on a date or
dates occurring after such initial closing as designated in, and in accordance
with the terms of, such Permitted Acquisition Documents.

“Permitted Restructuring Charges” means restructuring charges, determined in
accordance with GAAP, to achieve cost savings and synergies, including such
restructuring charges in conjunction with Permitted Acquisitions (including the
AHI Acquisition and the THG Acquisition) and the Jarden Corporate Restructurings
(as defined in the Third Amendment).

(b) Clause (b)(viii) of the defined term “Consolidated EBITDA” in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(viii) Permitted Restructuring Charges paid in cash in an aggregate amount not
to exceed $45,000,000 and non-recurring, non-cash Permitted Restructuring
Charges, in each case, to the extent incurred on or prior to December 31, 2006,

(c) Clause (m) of Section 7.03 (Indebtedness) is hereby amended and restated in
its entirety to read as follows:

Indebtedness arising under Factoring Arrangements in an aggregate outstanding
principal amount not to exceed $20,000,000; and

(d) Clause (h) of Section 7.07 (Restricted Payments) is hereby amended and
restated in its entirety to read as follows:

the Borrower may repurchase shares of its common stock at any time prior to the
Term Loan Maturity Date, in an aggregate amount not to exceed $186,000,000;
provided, however, that no such repurchase shall be permitted unless both
immediately before and after the making of any such repurchase no Default or
Event of Default shall have occurred and be continuing or would result
therefrom.



--------------------------------------------------------------------------------

(e) Clause (a) of Section 7.13 (Financial Covenants) is hereby amended and
restated in its entirety to read as follows:

Total Leverage Ratio. At any time permit the Total Leverage Ratio determined as
of the last day of any Four-Quarter Period of the Borrower set forth below to be
greater than the ratio set forth below opposite such Four-Quarter Period:

 

Four-Quarter Period ending:

  

Maximum Total Leverage Ratio

December 31, 2005

   4.00 to 1.00

March 31, 2006

   4.25 to 1.00

June 30, 2006

   4.25 to 1.00

September 30, 2006

   4.00 to 1.00

December 31, 2006

   4.00 to 1.00

March 31, 2007

   4.00 to 1.00

June 30, 2007

   4.00 to 1.00

September 30, 2007

   3.75 to 1.00

December 31, 2007

   3.75 to 1.00

March 31, 2008

   3.75 to 1.00

June 30, 2008

   3.75 to 1.00

September 30, 2008

   3.50 to 1.00

December 31, 2008

   3.50 to 1.00

March 31, 2009

   3.50 to 1.00

June 30, 2009

   3.50 to 1.00

September 30, 2009

   3.25 to 1.00

December 31, 2009 and each Four-Quarter Period ending thereafter

   3.00 to 1.00

(f) Clause (b) of Section 7.13 (Financial Covenants) is hereby amended and
restated in its entirety to read as follows:

Senior Leverage Ratio. At any time permit the Senior Leverage Ratio determined
as of the last day of any Four-Quarter Period of the Borrower set forth below to
be greater than the ratio set forth below opposite such Four-Quarter Period:

 

Four-Quarter Period Ending:

  

Maximum Senior Leverage Ratio

December 31, 2005

   3.25 to 1.00

March 31, 2006

   3.75 to 1.00

June 30, 2006

   3.75 to 1.00

September 30, 2006

   3.50 to 1.00

December 31, 2006

   3.50 to 1.00

March 31, 2007

   3.50 to 1.00

June 30, 2007

   3.50 to 1.00

September 30, 2007

   3.25 to 1.00

December 31, 2007

   3.00 to 1.00

March 31, 2008

   3.00 to 1.00

June 30, 2008

   3.00 to 1.00

September 30, 2008

   2.75 to 1.00

December 31, 2008

   2.50 to 1.00

March 31, 2009

   2.50 to 1.00

June 30, 2009

   2.50 to 1.00

September 30, 2009 and each Four-Quarter Period ending thereafter

   2.25 to 1.00



--------------------------------------------------------------------------------

Section 2.    Conditions to Effectiveness. This Amendment shall become effective
as of the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied:

(a) Certain Documents. The Agents shall have received each of the following,
dated as of the Effective Date (unless otherwise agreed to by the Agents), in
form and substance satisfactory to Agents:

(i) this Amendment duly executed by the Borrower and the Administrative Agent;

(ii) the Consent and Agreement in the form attached hereto as Exhibit A,
executed by each of the Guarantors;

(iii) the Acknowledgment and Consents, in the form attached hereto as Exhibit B
(each, a “Lender Consent”), executed by the Consenting Lenders;

(iv) a copy of the notice, duly executed and delivered by a Responsible Officer
of the Borrower (or by an authorized attorney at Kane Kessler, P.C., counsel to
the Borrower), to each Local Agent in respect of each outstanding Local Credit
Facility pursuant to the requirements of Section 5.4(c) (Matters Relating to
Loan Documents) of the Local Credit Facility Intercreditor Agreement, pursuant
to which the Borrower notifies each such Local Agent of the amendments contained
herein, certified by a Responsible Officer of the Borrower as being a true,
complete and correct copy of such notice and together with evidence reasonably
satisfactory to the Agents that such notice shall have been delivered by the
Borrower to such Local Agents at least three Business Days prior to the
Effective Date;

(v) a certificate of a Responsible Officer certifying that the relevant Local
Credit Facility Documents in respect of each outstanding Local Credit Facility
shall have been amended or otherwise modified on the same terms as set forth in
this Amendment (subject, if applicable, to only those modifications as are
required by applicable law); and

(vi) such additional documentation as the Consenting Lenders may reasonably
require.

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be satisfactory in all
respects to the Agents and the Required Lenders.

(c) Representations and Warranties; No Defaults. The Agents, for the benefit of
the Agents and the Lenders, shall have received a certificate of a Responsible
Officer of the Borrower certifying that both before and after giving effect to
this Amendment:

(i) each of the representations and warranties set forth in Article V
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representation and warranties shall have been
true and correct in all material respects as of such earlier date; provided,
however, that references therein to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended by this Amendment; and

(ii) no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Effective Date.

Section 3.    Certain Covenants and Agreements.

(a) Repayment of the Term Loans. The Borrower hereby covenants and agrees to
repay the Term Loans in Dollars in an aggregate principal amount equal to
(i) $26,000,000, due and payable no later than one (1) Business Day following
the Effective Date, and in the event that such repayment is applied to the
repayment of Eurodollar Rate Loans, such repayment shall be accompanied by all
accrued and unpaid interest thereon, together with any additional amounts
required pursuant to Section 3.05 (Funding Losses) of the Credit Agreement.

(b) Consenting Lender Fees. The Borrower hereby covenants and agrees to pay to
the Administrative Agent for the account of each Consenting Lender for which the
Administrative Agent shall have received (by facsimile



--------------------------------------------------------------------------------

or otherwise) an executed Lender Consent on or prior to 5:00 PM New York time on
Friday, February 24, 2006 (or such later date as the or time as the
Administrative Agent and the Borrower may agree), an amendment fee in Dollars
equal to 0.10% of the aggregate principal amount of the Commitments and Term
Loans provided by each such Consenting Lender, due and payable to the
Administrative Agent no later than one (1) Business Day following the Effective
Date.

Section 4.    Representations and Warranties. The Borrower, on behalf of itself
and the other Loan Parties, hereby represents and warrants to the Administrative
Agent and each Lender as follows:

(a) The execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all requisite corporate or other action on the part
of such Loan Party and will not violate any of the certificates of incorporation
or by-laws (or equivalent Constituent Documents) of such Loan Party.

(b) This Amendment has been duly executed and delivered by each Loan Party, and
each of this Amendment and the Credit Agreement as amended or otherwise modified
hereby constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with their terms, except as
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization and other similar Laws relating to or affecting creditors’ rights
generally and by the application of general equitable principles (whether
considered in proceedings at Law or in equity).

Section 5.    Reference to and Effect on the Loan Documents.

(a) As of the Effective Date, each reference in the Credit Agreement and the
other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement or
such other Loan Document as amended by this Amendment.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) Except to the extent amended or otherwise modified hereby, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any Default or Event of Default or any right, power, privilege or remedy of any
Agent, any Lender or any L/C Issuer under the Credit Agreement or any Loan
Document, or constitute a waiver of any provision of the Credit Agreement or any
Loan Document.

(d) The Borrower hereby confirms that the security interests and Liens granted
pursuant to the Loan Documents continue to secure the Obligations and that such
security interests and Liens remain in full force and effect.

Section 6.    Costs and Expenses. As provided in Section 10.04 (Attorney Costs,
Expenses and Taxes) of the Credit Agreement, the Borrower agrees to reimburse
the Agents for all reasonable fees, costs and out-of-pocket expenses due and
payable by the Borrower pursuant to the Loan Documents, including such costs and
expenses (including Attorney Costs) for advice, assistance, or other
representation in connection with the preparation, execution and delivery of
this Amendment.

Section 7.     Governing Law. This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

Section 8.     Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

Section 9.     Severability. The fact that any term or provision of this
Agreement is held invalid, illegal or unenforceable as to any person in any
situation in any jurisdiction shall not affect the validity, enforceability or
legality of the remaining terms or provisions hereof or the validity,
enforceability or legality of such offending term or provision in any other
situation or jurisdiction or as applied to any person.

 



--------------------------------------------------------------------------------

Section 10.     Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile copy of an executed signature page
hereof shall constitute receipt by the Administrative Agent of an executed
counterpart of this Amendment.

Section 11.    Waiver of Jury Trial. Each of the parties hereto irrevocably
waives trial by jury in any action or proceeding with respect to this Amendment
or any other Loan Document.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

JARDEN CORPORATION, as Borrower

By:   /S/    DESIREE DESTEFANO          

Name: Desiree DeStefano

 

Title: Executive Vice President of Finance and Treasurer

 

CANADIAN IMPERIAL BANK OF COMMERCE, as Administrative Agent

By:   /S/ CEDRIC M. HENLEY  

Name: Cedric M. Henley

 

Title: Managing Director

By:   /S/ DEAN J. DECKER  

Name: Dean J. Decker

 

Title: Managing Director

 

CITICORP USA, INC., as Syndication Agent

By:   /S/ MYLES KASSIN  

Name: Myles Kassin

 

Title: Vice President

 